         Case 1:20-cr-00179-DLC Document 180 Filed 02/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                 20cr179-12(DLC)
                                       :
               -v-                     :                       ORDER
                                       :
SUNDAY OKORO,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The Court having been advised that the parties have reached

a disposition for Defendant Sunday Okoro, a Change of Plea

hearing is scheduled to occur on March 4, 2021 at 3:00 PM.                Due

to the COVID-19 pandemic, the defendant may have the option of

appearing in court or through a videoconference.            Accordingly,

it is hereby

     ORDERED that defense counsel shall respond to the following

question by 12:00 PM on Tuesday, March 2, 2021:

             Does the defendant consent to have the proceeding
             occur as a videoconference?

     If the defendant consents to have the proceeding occur as a

videoconference, please complete and submit the written consent

form attached to this Order if it is feasible to do so.

Dated:       New York, New York
             February 26, 2021

                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
